              Case 1:20-mc-00003-SAB Document 3 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HAWTHORN SUITES FRANCHISING,                        Case No. 1:20-mc-00003-SAB
     INC.,
12                                                       ORDER REQUIRING PLAINTIFF TO
                    Plaintiff,                           PROVIDE CORRECTED REQUEST FOR
13                                                       ABSTRACT OF JUDGMENT OR PROVIDE
             v.                                          SUPPLEMENTAL BRIEFING
14
     BRIJ MADAN,                                         (ECF No. 2)
15
                    Defendant.                           SEVEN DAY DEADLINE
16

17

18          On September 30, 2020, Plaintiff filed a request for an abstract of judgment. (ECF No.

19 2.) The most recent copy of the judgment attached therein, entitled amended judgment and dated
20 March 26, 2014, issued by the Clerk of the United States District Court for the Northern District

21 of Georgia, specifies that Defendant Brij Madan is jointly and severally liable in the amount of

22 $454,788.53, along with attorney’s fees and costs in the amount of $40,681.55. (ECF No. 2 at

23 5.) On December 26, 2019, the document was certified by the clerk of that court as a true and

24 correct copy. (Id.) Plaintiff also provided a clerk’s certification of a judgment to be registered in

25 another district dated January 2, 2020, certifying the attached copy of the judgment was entered

26 on March 27, 2014, that no motion or appeal is pending, and the time for appeal has expired. (Id.
27 at 3.) This document has a CM/ECF filing stamp from the Northern District of Georgia, showing

28 the document was filed in case number 1:20-at-00037 on January 17, 2020. (Id.)


                                                     1
                 Case 1:20-mc-00003-SAB Document 3 Filed 10/05/20 Page 2 of 2


 1          The request for abstract of judgment as filled out by counsel for Plaintiff proffers that the

 2 judgment was entered on January 17, 2020, and the “[t]otal amount of judgment as entered or

 3 last renewed” is $676,520.28. (Id. at 1.) This amount is not referenced in any of the certified

 4 copies of the judgment entered or renewed. It is the general procedure of the Clerk of the Court

 5 to only enter an abstract of judgment that reflects the same monetary judgment as on the

 6 judgment as entered or last renewed. The certified judgment attached only demonstrates a

 7 judgment entered in the amount of $454,788.53, along with attorney’s fees and costs in the

 8 amount of $40,681.55. (Id. at 5.)

 9          Further, it does not appear that the January 17, 2020 date, entered by counsel as the date

10 that judgment was entered, is the proper date for this section of the form. Additionally, this

11 action for enforcement was filed in the Fresno division of the United States District Court for the

12 Eastern District of California, however, counsel entered the address for the Sacramento division.

13          Accordingly, IT IS HEREBY ORDERED that within seven (7) days of entry of this

14 order:

15          1.      Plaintiff shall either file a corrected request for an abstract of judgment that

16                  reflects the same monetary judgment as entered or last renewed on the certified

17                  judgment, as well as the correct date of judgment and address of this Court; or

18          2.      If Plaintiff’s position is that the increased amount of monetary judgment and date

19                  of judgment as entered is appropriate, supplemental authority or documentation

20                  demonstrating the increased amount of monetary judgment may be appropriately

21                  entered by this Court, as well as a corrected abstract of judgment that incorporates

22                  the correct address of this Court.

23
     IT IS SO ORDERED.
24

25 Dated:        October 2, 2020
                                                             UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                         2
